UNITED STATES DISTRICT COURT
                                                                         i~!=
                                                                         r! ELPCTRONIC'.ALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                         n~~~C#: -
                                                                         CTEF'ILED:
SANDY YUWONO,

                                Plaintiff,                          Case No.: 18-cv-7531

       -against-                                                   ~
                                                                   RULE 68 JUDGMENT
SONO UCHI SUSHI, LLC D/B/A SUSHI INOUE,
SHINICHI INOUE, YUKO MOTOKI AND
STANLEY WOLFSON ,

                                Defendants.

                                ;t,
       WHEREAS, pursuani Rule 68 of the Federal Rules of Civil Procedure, Defendants SONO

UCHI SUSHI, LLC d/b/a SUSHI INOUE and STANLEY WOLFSON (collectively,

"Defendants") having offered to allow Plaintiff SANDY YUWONO ("Plaintiff') to take a

judgment against the Defendants in this action for the total sum of Eight Thousand Dollars

($8 ,000.00) , inclusive of reasonable attorneys' fees , expenses and costs to the date of this offer for

Plaintiffs federal and state law claims;

        WHEREAS , on January 7, 2020, Plaintiffs attorney having confirmed Plaintiffs

acceptance of Defendants ' offer of judgment (Dkt,     No, 84 );
        It is ORDERED, ADJUDGED, AND DECREED, that judgment is entered in favor of

Plaintiff in the amount of $8 ,000 .00 as against Defendants. The Clerk is directed to close this case.
